Exhibit 10.5

[Series __]

LIBERTY GLOBAL, INC.

2005 INCENTIVE PLAN

PERFORMANCE SHARE UNITS AGREEMENT

THIS PERFORMANCE SHARE UNITS AGREEMENT (“Agreement”) is made as of
                    , 20    , by and between LIBERTY GLOBAL, INC., a Delaware
corporation (the “Company”), and the individual whose name, address, and
Optionee ID number appear on the signature page hereto (the “Grantee”).

The Company has adopted the Liberty Global, Inc. 2005 Incentive Plan, as amended
and restated (the “Plan”), which by this reference is made a part hereof, for
the benefit of eligible employees of, and independent contractors providing
services to, the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein will have the meaning given thereto in the Plan. [CLICK
HERE TO READ THE PLAN.]

Pursuant to the Plan, the Compensation Committee (the “Committee”) appointed by
the Board pursuant to Section 3.1 of the Plan to administer the Plan has
determined that it would be in the best interest of the Company and its
stockholders to award performance-based restricted share units to the Grantee
effective as of             , 20     (the “Grant Date”), subject to the
conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered, to encourage
the Grantee to continue to provide services to the Company or its Subsidiaries
and to increase the Grantee’s personal interest in the continued success and
progress of the Company.

The Company and the Grantee therefore agree as follows:

1. Definitions. The following terms, when used in this Agreement, have the
following meanings:

“Annual Performance Rating” means the performance rating ranging from 1
(unsatisfactory) to 5 (outstanding) received by the Grantee during the Company’s
Annual Performance Review Process.

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the common stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart



--------------------------------------------------------------------------------

from the rights accruing under special circumstances) having the right to vote
in the election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.

“Base Performance Objective” has the meaning ascribed to such term in Appendix
A.

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

“Cause” has the meaning specified for “cause” in Section 11.2(b) of the Plan.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

“Committee” has the meaning specified in the recitals to this Agreement.

“Company” means Liberty Global, Inc., a Delaware corporation, and any successor
thereto.

“Control Purchase” means any transaction (or series of related transactions) in
which any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company, any employee benefit plan sponsored by the Company or
any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of the Company as of June 15, 2005, and (b) the respective
family members, estates and heirs of each of the persons referred to in clause
(a) above and any trust or other investment vehicle for the primary benefit of
any of such persons or their respective family members or heirs. As used with
respect to any person, the term “family member” means the spouse, siblings and
lineal descendants of such person.

“Direct Registration System” means the book-entry registration system maintained
by the Company’s stock transfer agent, pursuant to which shares of LBTY.     are
held in non-certificated form for the benefit of the registered holder thereof.

 

-2-



--------------------------------------------------------------------------------

“Earned Percentage” means the percentage determined by the Committee after the
end of the Performance Period in accordance with the terms set forth in Appendix
A taking into account the level of achievement of the Performance Metric or
Performance Metrics set forth in Appendix A during the Performance Period and,
if applicable, the relative weighting of the Performance Metrics.

“Earned Performance Share Units” means the number of Performance Share Units
that following the completion of the Performance Period the Grantee is
determined in accordance with Section 3 to have earned under this Agreement,
subject to reduction, forfeiture or acceleration during the Service Period in
accordance with Section 4 and Section 6, as applicable.

“Good Reason” for the Grantee to resign from his or her employment with the
Company and its Subsidiaries means that any of the following occurs, is not
consented to by the Grantee and, except for purposes of Section 7(b), is not the
result of the Grantee’s poor performance:

(i) any material diminution in the Grantee’s base compensation;

(ii) the material diminution of the Grantee’s official position or authority,
but excluding isolated or inadvertent action not taken in bad faith that is
remedied promptly after notice; or

(iii) the Company requires the Grantee to relocate his/her principal business
office to a different country.

For the Grantee’s Termination of Service to constitute resignation for Good
Reason, the Grantee must notify the Committee in writing within 30 days of the
occurrence of such event that Good Reason exists for resignation, the Company
must not have taken corrective action within 60 days after such notice is given
so that Good Reason for resignation ceases to exist, and the Grantee must
terminate his or her employment with the Company and its Subsidiaries within six
months after such notice is given or such longer period (but in any event not to
exceed two years following the initial occurrence of such event) as may be
required by the provisions of any employment agreement or other contract or
arrangement with the Company or its Subsidiaries to which the Grantee is a
party.

“Grant Date” has the meaning specified in the recitals to this Agreement.

“Grantee” has the meaning specified in the preamble to this Agreement.

“LBTY.    ” means the Series      common stock, par value $.01 per share, of the
Company.

“Maximum Percentage” has the meaning ascribed to such term in Appendix A.

“NEO” means the Company’s Chief Executive Officer and each other person who is a
“covered employee” within the meaning of Section 162(m)(3) of the Code and
related Regulations and Treasury pronouncements as of the last day of the
Performance Period or is projected to be a “covered employee” as of the last day
of the following calendar year based on the compensation and benefits approved
for such person for that calendar year as of the time achievement of the Base
Performance Objective is certified by the Committee.

 

-3-



--------------------------------------------------------------------------------

“Performance Metric” or “Performance Metrics” means the performance goal or
goals established by the Committee pursuant to Section 10.3 of the Plan and set
forth in Appendix A hereto.

“Performance Period” means the two-year period beginning on January 1 of the
calendar year in which the Grant Date occurs.

“Performance Share Unit” is a Restricted Share representing the right to receive
one share of LBTY.    , subject to the performance and other conditions and
restrictions set forth herein and in the Plan.

“Plan” has the meaning specified in the recitals to this Agreement.

“Regulations” means the rules and regulations under the Code or a specified
section of the Code, as applicable.

“Required Withholding Amount” has the meaning specified in Section 17 of this
Agreement.

“RSU Dividend Equivalents” with respect to a Performance Share Unit means, to
the extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Performance Period and Service Period with
respect to one share of LBTY.    _.

“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.

“Section 409A Cap Payment Date” means, with respect to any Vesting Date, the
March 15 of the calendar year following the calendar year in which such Vesting
Date occurred.

“Service Period” means the period beginning on the January 1 immediately
following the expiration of the Performance Period and ending on September 30 of
that calendar year.

“Target Performance Share Units” means the initial number of Performance Share
Units granted to the Grantee pursuant to this Agreement, with such number
subject to adjustment or forfeiture in accordance with the terms of this
Agreement and the Plan.

“Termination of Service” means the termination for any reason of the Grantee’s
provision of services to the Company and its Subsidiaries, as an officer,
employee or independent contractor. Whether any leave of absence constitutes a
Termination of Service will be determined by the Committee subject to
Section 11.12(c) of the Plan. Unless the Committee otherwise determines, neither
transfers of employment among the Company and its Subsidiaries, nor a change in
Grantee’s status from an independent contractor to an employee will be a
Termination of Service for purposes of this Agreement. Unless the Committee
otherwise determines, however, any change in Grantee’s status from an employee
to an independent contractor will be a Termination of Service within the meaning
of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 4(b) of
this Agreement.

“Vesting Date” means each date on which any Performance Share Units cease to be
subject to a risk of forfeiture or vest, as determined in accordance with this
Agreement and the Plan.

“Vested RSU Dividend Equivalents” has the meaning specified in Section 10 of
this Agreement.

2. Grant of Target Performance Share Units. Pursuant to the Plan, the Company
grants to the Grantee, effective as of the Grant Date, an Award of the number of
Target Performance Share Units set forth on the signature page hereto, subject
to the terms, conditions and restrictions set forth herein and in the Plan.

3. Performance Conditions For Performance Period.

(a) Except as otherwise provided in Section 7, if the Grantee receives less than
a 3.0 Annual Performance Rating for any year in the Performance Period, then
upon conclusion of the Company’s Annual Performance Review Process for that
year, this Award and Grantee’s Target Performance Share Units and any related
Unpaid RSU Dividend Equivalents shall be forfeited and the Grantee shall have no
further rights hereunder. Except as otherwise provided in Section 7, if the Base
Performance Objective is not met and the Grantee is an NEO, this Award and
Grantee’s Target Performance Share Units and any related Unpaid RSU Dividend
Equivalents shall be forfeited and the Grantee shall have no further rights
hereunder.

(b) The Base Performance Objective and Performance Metric or Performance Metrics
established by the Committee for the Performance Period are set forth on
Appendix A attached hereto and made a part hereof for all purposes. If the
Grantee is not an NEO, the Earned Performance Share Units for the Grantee shall
initially be determined by multiplying the number of Target Performance Share
Units by the Earned Percentage determined by the Committee in accordance with
Appendix A. If the Grantee is an NEO, then the Earned Performance Share Units
for the Grantee shall initially be determined by multiplying the number of
Target Performance Share Units by the Maximum Percentage, subject to reduction
to such lower number as the Committee may determine in its sole discretion, but,
except as provided in the following sentence, not below the number determined by
multiplying the number of Grantee’s Target Performance Share Units by the Earned
Percentage determined by the Committee in accordance with Appendix A. If the
Grantee received at least a 3.0 but less than a 4.0 Annual Performance Rating
for any year in the Performance Period, then the Committee may in its discretion
reduce the number of Earned Performance Share Units initially so determined in
accordance with the applicable of the preceding two sentences to such number of
Earned Performance Share Units as the Committee shall determine.

 

-5-



--------------------------------------------------------------------------------

(c) Following the close of the Performance Period, the Committee shall certify
whether the Base Performance Objective has been met and the extent to which the
Performance Metric or Performance Metrics have been achieved and the calculation
of the Earned Percentage in the manner required for qualified performance-based
compensation within the meaning of Section 162(m) of the Code and the
Regulations. The Committee may, but shall not be obligated to, engage an
independent accounting firm to perform agreed upon procedures to verify the
calculations. Upon completing its determination, the Committee shall notify the
Grantee, in the form and manner as determined by the Committee, of the number of
Earned Performance Share Units that will be subject to the service vesting
provisions of Section 4.

(d) If the number of Grantee’s Earned Performance Share Units is less than the
number of Grantee’s Target Performance Share Units, the excess Target
Performance Share Units and any related unpaid RSU Dividend Equivalents will
immediately be cancelled. If the number of Grantee’s Earned Performance Share
Units exceeds the number of Grantee’s Target Performance Units, Grantee will be
awarded a number of additional Performance Share Units so that the number of
Grantee’s Target Performance Share Units and such additional Performance Share
Units will equal the number of Grantee’s Earned Performance Share Units.

4. Vesting during Service Period.

(a) Unless the Committee otherwise determines in its sole discretion, subject to
earlier vesting in accordance with Section 5, 6 or 7 of this Agreement or
Section 11.1(b) of the Plan and subject to the forfeiture provisions of this
Agreement, the Earned Performance Share Units shall become vested in accordance
with the following schedule (each date specified below being a Vesting Date):

 

  (i) On March 31 during the Service Period, 50% of the Earned Performance Share
Units shall become vested; and

 

  (ii) On September 30 during the Service Period, 50% of the Earned Performance
Share Units shall become vested.

[Please refer to the website of the Third Party Administrator, UBS Financial
Services Inc., which maintains the database for the Plan and provides related
services, for the specific Vesting Dates related to the Performance Share Units
(click on the specific grant under the tab labeled “Grants/Award/Units”).]

(b) On each Vesting Date, subject to the satisfaction of any other applicable
restrictions, terms and conditions, any RSU Dividend Equivalents with respect to
the Earned Performance Share Units that have not theretofore become Vested RSU
Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested to
the extent that the Earned Performance Share Units related thereto shall have
become vested in accordance with this Agreement.

 

-6-



--------------------------------------------------------------------------------

5. Termination, Death or Disability during Performance Period.

Subject to the remaining provisions of this Section 5 and to Sections 7 and 8,
in the event of Termination of Service at any time during the Performance
Period, the Grantee shall thereupon forfeit the Grantee’s Target Performance
Share Units, any related Unpaid RSU Dividend Equivalents and any rights
hereunder, except as indicated below:

(a) If the Termination of Service occurs after June 30 of the first year of the
Performance Period and is due to death, then provided that the Grantee’s Annual
Performance Rating for any full year, if any, of the Performance Period prior to
Termination of Service was not less than 3.0, the Grantee’s estate will be
entitled to a prorated portion of the Grantee’s Target Performance Share Units
and any related Unpaid RSU Dividend Equivalents based on the number of full days
of service by the Grantee during the Performance Period. Subject to the
foregoing, the prorated portion of the Target Performance Share Units and any
related Unpaid RSU Dividend Equivalent will thereupon become vested and will be
settled in accordance with Section 9 as soon as administratively practicable
after the Termination of Service, but in no event later than March 15 of the
calendar year immediately following the calendar year in which the Termination
of Service occurred.

(b) If the Termination of Service occurs after June 30 of the first year of the
Performance Period and is due to Disability, then provided that the Grantee’s
most recent Annual Performance Rating prior to Termination of Service was not
less than 3.0, the Grantee will retain the right to earn a pro rata portion of
the Grantee’s Target Performance Share Units and any related Unpaid RSU Dividend
Equivalents. The number of the Grantee’s Earned Performance Share Units will
initially be determined in accordance with Section 3 on the same basis as would
otherwise apply had no Termination of Service occurred, but if the Termination
of Service occurs in the first year of the Performance Period, the level of
achievement of the Performance Metric or Performance Metrics will be determined
based on the Company’s relative performance during that year as if the
Performance Period were one year. The number of Earned Performance Share Units
so determined will then be prorated based on the number of full days of service
by the Grantee during the full Performance Period. Subject to the foregoing, the
prorated portion of the Earned Performance Share Units and any related Unpaid
RSU Dividend Equivalents will thereupon become vested and will be settled in
accordance with Section 9 as soon as administratively practicable after the
Termination of Service, but in no event later than March 15 of the calendar year
immediately following the calendar year in which Grantee’s Termination of
Service occurred.

(c) If the Termination of Service occurs after June 30 of the first year of the
Performance Period and is due to termination of the Grantee by the Company or
any of its Subsidiaries without Cause or resignation by the Grantee for Good
Reason, then the Committee may determine, in its sole discretion, that a portion
of the Grantee’s Earned Performance Share Units (determined in the manner
described in Section 5(b)) and any related Unpaid RSU Dividend Equivalents will
thereupon become vested and no longer be subject to a risk of forfeiture in such
amount as the Committee may determine, and shall be settled in accordance with
Section 9 as soon as administratively practicable after the Termination of
Service, but in no event later than March 15 of the calendar year immediately
following the calendar year in which the Termination of Service occurred,
provided that in no event shall the amount or terms of such settlement be more
favorable to the Grantee than if the Grantee’s service had terminated due to
Disability.

 

-7-



--------------------------------------------------------------------------------

6. Termination, Death or Disability during Service Period.

Subject to the remaining provisions of this Section 6 and to Sections 7 and 8,
in the event of Termination of Service at any time during the Service Period,
the Grantee shall, effective upon such Termination of Service, forfeit any
Earned Performance Share Units and any related Unpaid RSU Dividend Equivalents,
the Vesting Date for which has not yet occurred, except as indicated below:

(a) If the Termination of Service is due to death or Disability, the Grantee’s
unvested Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents will thereupon become vested and no longer be subject to a risk of
forfeiture. Such Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents will be settled in accordance with Section 9 as of the
originally scheduled Vesting Dates.

(b) If the Termination of Service is due to termination of the Grantee by the
Company or any of its Subsidiaries without Cause or resignation by the Grantee
for Good Reason, then the Committee may determine, in its sole discretion, that
a portion of the Grantee’s Earned Performance Share Units and any related Unpaid
RSU Dividend Equivalents will become vested and no longer be subject to a risk
of forfeiture in such amount as the Committee may determine, and shall be
settled in accordance with Section 9 as of the originally scheduled Vesting
Dates, provided that in no event shall the amount or terms of such settlement be
more favorable to the Grantee than if the Grantee’s service had terminated due
to death or Disability.

7. Change in Control.

(a) If an Approved Transaction, Board Change or Control Purchase occurs on or
before the Grantee’s Termination of Service and (x) this Agreement is not
continued on the same terms and conditions or (y) in the case of an Approved
Transaction, the Committee as constituted prior to such Approved Transaction has
not determined, in its discretion, that effective provision has been made for
the assumption or continuation of this Agreement on terms and conditions that in
the opinion of the Committee are as nearly as practicable equivalent for the
Grantee to the terms and conditions of this Agreement, taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the LBTY.     may be changed, converted or exchanged in
connection with the Approved Transaction, then the provisions of this
Section 7(a) will apply, subject to Section 8:

(i) If the Approved Transaction, Board Change or Control Purchase occurs during
the Performance Period, then provided that the Grantee’s Annual Performance
Rating for any full year, if any, of the Performance Period prior to such event
was not less than 3.0, the Grantee will be deemed to have earned a number of
Earned Performance Share Units equal to the Grantee’s Target Performance Share
Units. Such Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents shall thereupon become vested and will be settled in accordance with
Section 9 promptly following the occurrence of the Board Change or Control
Purchase, but in any event no later than 30 days following such occurrence, or
immediately prior to consummation of the Approved Transaction. The accelerated
vesting and settlement contemplated by this clause (i) will be in full
satisfaction of the Grantee’s rights hereunder.

(ii) If the Approved Transaction, Board Change or Control Purchase occurs during
the Service Period, the Grantee’s remaining Earned Performance Share Units and
any related Unpaid RSU Dividend Equivalents will vest and no longer be subject
to a risk of forfeiture upon the occurrence of the Board Change or Control
Purchase or immediately prior to

 

-8-



--------------------------------------------------------------------------------

consummation of the Approved Transaction. Such Earned Performance Share Units
and any related Unpaid RSU Dividend Equivalents shall be settled in accordance
with Section 9 promptly following the occurrence of the Board Change or Control
Purchase, but in any event no later than 30 days following such occurrence, or
immediately prior to consummation of the Approved Transaction. The accelerated
vesting and settlement contemplated by this clause (ii) will be in full
satisfaction of the Grantee’s rights hereunder.

(b) If an Approved Transaction, Board Change or Control Purchase occurs on or
before the Grantee’s Termination of Service and the provisions of Section 7(a)
do not apply because of the assumption or continuation of this Agreement as
described therein, then the following will apply, subject to Section 8:

(iii) If the Approved Transaction, Board Change or Control Purchase occurs
during the Performance Period, then provided that the Grantee’s Annual
Performance Rating for any full year, if any, of the Performance Period prior to
such event was not less than 3.0, the Grantee will thereupon be deemed to have
earned a number of Earned Performance Share Units equal to the Grantee’s Target
Performance Share Units, and the Grantee shall continue to be subject to the
service and vesting requirements of, and to have the rights otherwise provided
under, this Agreement with respect to such Earned Performance Share Units.

(iv) If the Approved Transaction, Board Change or Control Purchase occurs during
the Service Period, the Grantee will continue to have the rights otherwise
provided under this Agreement with respect to the Earned Performance Share
Units.

(v) In the event of Termination of Service thereafter due to termination of the
Grantee by the Company or any of its Subsidiaries for Cause or resignation by
the Grantee, but excluding resignation as a result of Disability or for Good
Reason, the Grantee shall, effective upon such Termination of Service, forfeit
any then unvested Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents, the Vesting Date for which has not yet occurred.

(vi) In the event of Termination of Service thereafter due to death or
Disability, resignation by the Grantee for Good Reason or termination by the
Company or any of its Subsidiaries without Cause, then effective upon such
Termination of Service, the Grantee’s then unvested Earned Performance Share
Units and any related Unpaid RSU Dividend Equivalent shall become vested and no
longer subject to a risk of forfeiture. Settlement in accordance with Section 9
of such Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents will be made, (x) if the Termination of Service occurs during the
Performance Period, as soon as administratively practicable after the
Termination of Service, but in no event later than March 15 of the calendar year
immediately following the calendar year in which the Termination of Service
occurred, and (y) if the Termination of Service occurs during the Service
Period, as of the originally scheduled Vesting Dates.

8. Forfeiture and Recoupment Policy.

(a) Except when the Grantee’s Termination of Service is due to death or
Disability, the accelerated vesting of Performance Share Units contemplated or
permitted by Sections 5 and 6 shall be contingent upon execution by the Grantee,
no later than the 60th day

 

-9-



--------------------------------------------------------------------------------

after the Termination of Service, of a general release, non-solicitation
agreement and confidentiality agreement and, if the Committee in its discretion
so requires, a non-competition agreement, in each case in favor of the Company
and its Subsidiaries and in substance and form approved by the Committee, which
form shall be provided by the Company to the Grantee within 15 days after the
Termination of Service.

(b) If the Grantee breaches any restrictions, terms or conditions provided in or
established by the Committee pursuant to the Plan or this Agreement with respect
to the Performance Share Units prior to the vesting thereof (including any
attempted or completed transfer of any such unvested Performance Share Units
contrary to the terms of the Plan or this Agreement), the unvested Performance
Share Units, together with any related Unpaid RSU Dividend Equivalents, will be
forfeited immediately.

(c) If the Company’s consolidated financial statements for any of the years
taken into account in the Performance Metrics are required to be restated at any
time as a result of an error (whether or not involving fraud or misconduct) and
the Committee determines that if the financial results had been properly
reported the number of Earned Performance Share Units would have been lower,
then the Grantee shall be required to forfeit the excess amount of his or her
Earned Performance Share Units, together with any related Unpaid RSU Dividend
Equivalents, or to refund any amounts previously delivered to the Grantee. The
Grantee’s excess amount will be allocated ratably across the portions of his or
her Earned Performance Share Units previously settled and the portions remaining
to be settled, unless otherwise determined by the Committee. The amount
allocated to portions of the Grantee’s Earned Performance Share Units that have
previously been settled shall be promptly refunded to the Company by the Grantee
in cash or by transfer of a number of shares of LBTY.    with a Fair Market
Value as of the date transferred to the Company that is equal to the Fair Market
Value of the shares of LBTY.    as of the date such shares were previously
issued in settlement of the Earned Performance Share Units and the value of any
RSU Dividend Equivalents previously paid with respect thereto. The Company shall
have the right, exercisable in the Committee’s discretion, to offset, or cause
to be offset, any amounts that the Grantee is required to refund to the Company
pursuant to this Section 8(c) against any amounts otherwise owed by the Company
or any of its subsidiaries to the Grantee.

(d) Upon forfeiture of any Target Performance Share Units or Earned Performance
Share Units, such Performance Share Units and any related Unpaid RSU Dividend
Equivalents will be immediately cancelled, and the Grantee will cease to have
any rights hereunder with respect thereto.

9. Settlement of Vested Performance Share Units. Except as otherwise provided in
Section 6 and Section 7(a), settlement of Performance Share Units that vest in
accordance with this Agreement shall be made as soon as administratively
practicable after the applicable Vesting Date, but in no event later than the
Section 409A Cap Payment Date applicable to such Vesting Date. Settlement of
vested Performance Share Units shall be made in payment of shares of LBTY.    ,
together with any related Unpaid RSU Dividend Equivalents, in accordance with
Section 11.

 

-10-



--------------------------------------------------------------------------------

10. Stockholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a stockholder with respect to any shares of
LBTY.            represented by any Performance Share Units unless and until
such time as shares of LBTY.            represented by vested Performance Share
Units have been delivered to the Grantee in accordance with Section 9. The
Grantee will have no right to receive, or otherwise with respect to, any RSU
Dividend Equivalents until such time, if ever, as the Performance Share Units
with respect to which such RSU Dividend Equivalents relate shall have become
vested and, if vesting does not occur, the related RSU Dividend Equivalents will
be forfeited. RSU Dividend Equivalents shall not bear interest or be segregated
in a separate account. Notwithstanding the foregoing, the Committee may, in its
sole discretion, accelerate the vesting of any portion of the RSU Dividend
Equivalents (the “Vested RSU Dividend Equivalents”). The settlement of any
Vested RSU Dividend Equivalents shall be made as soon as administratively
practicable after the accelerated vesting date, but in no event later than
March 15 of the calendar year following the calendar year in which the Vested
RSU Dividend Equivalents became vested.

11. Delivery by Company. As soon as practicable after the vesting of Performance
Share Units, and any related Unpaid RSU Dividend Equivalents, and subject to the
withholding referred to in Section 17 of this Agreement, the Company will
deliver or cause to be delivered to or at the direction of the Grantee (i)(a) a
certificate or certificates issued in the Grantee’s name for the shares of
LBTY.            represented by such vested Performance Share Units, (b) a
statement of holdings reflecting that the shares of LBTY.            represented
by such vested Performance Share Units are held through the Direct Registration
System, or (c) a confirmation of deposit of the shares of
LBTY.            represented by such vested Performance Share Units, in
book-entry form, into the broker’s account designated by the Grantee, (ii) any
securities constituting related vested Unpaid RSU Dividend Equivalents by any
applicable method specified in clause (i) above, and (iii) any cash payment
constituting related vested Unpaid RSU Dividend Equivalents. Any delivery of
securities will be deemed effected for all purposes when (1) a certificate
representing or statement of holdings reflecting such securities and, in the
case of any Unpaid RSU Dividend Equivalents, any other documents necessary to
reflect ownership thereof by the Grantee has been delivered personally to the
Grantee or, if delivery is by mail, when the Company or its stock transfer agent
has deposited the certificate or statement of holdings and/or such other
documents in the United States mail, addressed to the Grantee, or
(2) confirmation of deposit into the designated broker’s account of such
securities, in written or electronic format, is first made available to the
Grantee. Any cash payment will be deemed effected when a check from the Company,
payable to or at the direction of the Grantee and in the amount equal to the
amount of the cash payment, has been delivered personally to or at the direction
of the Grantee or deposited in the United States mail, addressed to the Grantee
or his or her nominee.

12. Nontransferability of Performance Share Units Before Vesting.

(a) Before vesting and during the Grantee’s lifetime, the Performance Share
Units and any related Unpaid RSU Dividend Equivalents may not be sold, assigned,
transferred by gift or otherwise, pledged, exchanged, encumbered or disposed of
(voluntarily or involuntarily), other than an assignment pursuant to a Domestic
Relations Order. In the event of an assignment pursuant to a Domestic Relations
Order, the unvested Performance Share Units and any related Unpaid RSU Dividend
Equivalents so assigned shall be subject to all the restrictions, terms and
provisions of this Agreement and the Plan, and the assignee shall be bound by
all applicable provisions of this Agreement and the Plan in the same manner as
the Grantee.

 

-11-



--------------------------------------------------------------------------------

(b) The Grantee may designate a beneficiary or beneficiaries to whom the
Performance Share Units, to the extent then vesting, and any related Unpaid RSU
Dividend Equivalents will pass upon the Grantee’s death and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on such form as may be prescribed by the
Committee, provided that no such designation will be effective unless so filed
prior to the death of the Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee’s death, the Performance
Share Units, to the extent then vesting, and any related Unpaid RSU Dividend
Equivalents will pass by will or the laws of descent and distribution. Following
the Grantee’s death, the person to whom such vested Performance Share Units and
any related Unpaid RSU Dividend Equivalents pass according to the foregoing will
be deemed the Grantee for purposes of any applicable provisions of this
Agreement. [CLICK HERE TO ACCESS THE DESIGNATION OF BENEFICIARY FORM.]

13. Adjustments. The Performance Share Units and any related Unpaid RSU Dividend
Equivalents will be subject to adjustment pursuant to Section 4.2 of the Plan in
such manner as the Committee may deem equitable and appropriate in connection
with the occurrence following the Grant Date of any of the events described in
Section 4.2 of the Plan.

14. Company’s Rights. The existence of this Agreement will not affect in any way
the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in
Section 11.16 of the Plan.

15. Limitation of Rights; Executive Stock Ownership Policy. Nothing in this
Agreement or the Plan will be construed to give the Grantee any right to be
granted any future Award other than in the sole discretion of the Committee or
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any of its Subsidiaries. Neither the
Grantee nor any person claiming through the Grantee will have any right or
interest in shares of LBTY.            represented by any Performance Share
Units or any related Unpaid RSU Dividend Equivalents unless and until there
shall have been full compliance with all the terms, conditions and provisions of
this Agreement and the Plan which affect the Grantee or such other person.
Grantee acknowledges and agrees that the transfer by Grantee of shares of
LBTY.            received upon vesting of Performance Share Units shall be
subject to Grantee’s compliance with the Company’s Executive Stock Ownership
Policy, as in effect from time to time.

16. Restrictions Imposed by Law. Without limiting the generality of Section 11.8
of the Plan, the Company shall not be obligated to deliver any shares of
LBTY.            represented by vested Performance Share Units or securities
constituting any Unpaid RSU Dividend Equivalents if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange upon
which shares of LBTY.            or such other securities are listed. The
Company will in no event be obligated to take any affirmative action in order to
cause the delivery of shares of LBTY.            represented by vested
Performance Share Units or securities constituting any Unpaid RSU Dividend
Equivalents to comply with any such law, rule, regulation, or agreement. Any
certificates representing any such securities issued or delivered under this
Agreement may bear such legend or legends as the Company deems appropriate in
order to assure compliance with applicable securities laws.

 

-12-



--------------------------------------------------------------------------------

17. Taxes.

(a) To the extent that the Company is subject to withholding tax requirements
under any national, state, local or other governmental law with respect to the
award of the Performance Share Units to the Grantee or the vesting thereof, or
the designation of any RSU Dividend Equivalents as payable or distributable or
the payment or distribution thereof, the Grantee must make arrangement
satisfactory to the Company to make payment to the Company of the amount
required to be withheld under such tax laws, as determined by the Company
(collectively, the “Required Withholding Amount”). To the extent such
withholding is required because the Grantee vests in some or all of the
Performance Share Units and any related RSU Dividend Equivalents, the Company
shall withhold (i) from the shares of LBTY.            represented by vested
Performance Share Units and otherwise deliverable to the Grantee a number of
shares of LBTY.            and/or (ii) from any related RSU Dividend Equivalents
otherwise deliverable to the Grantee an amount of such RSU Dividend Equivalents,
which collectively have a value (or, in the case of securities withheld, a Fair
Market Value) equal to the Required Withholding Amount. Notwithstanding any
other provisions of this Agreement, the delivery of any shares of
LBTY.            represented by vested Performance Share Units and any related
RSU Dividend Equivalents may be postponed until any required withholding taxes
have been paid to the Company.

(b) At all times prior to the Vesting Date, the benefit payable under this
Agreement is subject to a substantial risk of forfeiture within the meaning of
Section 409A and Regulation 1.409A-1(d) (or any successor Regulation).
Accordingly, this Agreement is not subject to Section 409A under the short term
deferral exclusion. Notwithstanding the foregoing provisions of this Agreement,
if Grantee is a “specified employee” as such term is defined in Section 409A,
and determined as described below, any amounts that would otherwise be payable
hereunder as nonqualified deferred compensation within the meaning of
Section 409A on account of Termination of Service (other than by reason of
death) to the Grantee shall not be payable before the earlier of (i) the date
that is six months after the date of the Grantee’s Termination of Service,
(ii) the date of the Grantee’s death or (iii) the date that otherwise complies
with the requirements of Section 409A. The Grantee shall be deemed a “specified
employee” for the twelve-month period beginning on April 1 of a year if the
Grantee is a “key employee” as defined in Section 416(i) of the Code (without
regard to Section 416(i)(5)) as of December 31 of the preceding year.

(c) Except as provided in Section 17(d) or 17(e), in the event it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Grantee pursuant to this Agreement (“Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest or penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the amount of “parachute payments” (as defined in Section 280G of
the Code) payable or required to be provided to the Grantee under this Agreement
shall be automatically reduced (a “Reduction”) to the minimum extent necessary
to avoid imposition of such Excise Tax.

 

-13-



--------------------------------------------------------------------------------

(d) Notwithstanding any provision herein to the contrary, if a Reduction under
Section 17(c) of the amount payable under this Agreement and any similar
reduction made pursuant to the terms of any other award of Restricted Shares
under the Plan or any similar incentive plan adopted by the Company would result
in the amount of parachute payments being reduced by twenty percent (20%) or
more of the aggregate parachute payments made to the Grantee under this
Agreement and any such other arrangement, then no Reduction shall apply and the
Grantee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment (whether through withholding at
the source or otherwise) by the Grantee of all federal, state or local taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto), employment taxes and Excise Tax imposed upon the
Gross-Up Payment, the Grantee retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed on the Payment. Any Gross-up Payment shall be made by the
end of the Company’s taxable year next following the Grantee’s taxable year in
which the Grantee pays the Excise Tax. For purposes of determining the Excise
Tax attributable to the Payment, no portion of the “base amount” (within the
meaning of Section 280G(b)(3) of the Code) shall be deemed to be allocable to
the Payment so as to reduce the amount of the Gross-Up Payment. All
determinations required to be made under this Section 17(d) shall be made by the
Company’s accounting firm (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Grantee.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Absent manifest error, any determination by the Accounting Firm shall
be binding upon the Company and the Grantee.

(e) In the event the Grantee is a party to or participant in any other plan or
arrangement that provides for a gross-up payment to mitigate the impact of the
excise tax imposed by Section 4999 of the Code, or any interest or penalties
with respect to such excise tax, then (i) the provisions of Section 17(c) above
shall be applied without taking into account any parachute payments payable
under such plan or arrangement, and (ii) the provisions of Section 17(d) above
shall apply without reference to the amount of any gross-up payment made to the
Grantee pursuant to that plan or arrangement.

18. Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid, sent by overnight courier, freight
prepaid or sent by facsimile and addressed as follows:

Liberty Global, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attn: General Counsel

Fax: 303-220-6691

Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.

 

-14-



--------------------------------------------------------------------------------

19. Amendment. Notwithstanding any other provision hereof, this Agreement may be
supplemented or amended from time to time as approved by the Committee. Without
limiting the generality of the foregoing, without the consent of the Grantee,

(a) this Agreement may be amended or supplemented from time to time as approved
by the Committee (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award made hereunder as
contemplated by Section 11.18 of the Plan or to exempt the Award made hereunder
from coverage under Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable federal or
state securities laws; and

(b) subject to any required action by the Board or the stockholders of the
Company, the Performance Share Units granted under this Agreement may be
canceled by the Company and a new Award made in substitution therefor, provided
that the Award so substituted will satisfy all of the requirements of the Plan
as of the date such new Award is made and no such action will adversely affect
any Performance Share Units that are then vested.

20. Grantee Employment or Service.

(a) Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment or service agreement
to the contrary, to terminate the Grantee’s employment or service at any time,
with or without cause, or to increase or decrease the Grantee’s compensation
from the rate in effect at the date hereof or to change the Grantee’s title or
duties.

(b) The Award hereunder is special incentive compensation that will not be taken
into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment or service agreement or arrangement
with the Grantee.

(c) It is a condition of the Grantee’s Award that, in the event of Termination
of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Sections 5, 6 and 7 of this Agreement, become entitled to
any damages or severance or any additional amount of damages or severance in
respect of any rights

 

-15-



--------------------------------------------------------------------------------

or expectations of whatsoever nature the Grantee may have hereunder or under the
Plan. Notwithstanding any other provision of the Plan or this Agreement, the
Award hereunder will not form part of the Grantee’s entitlement to remuneration
or benefits pursuant to the Grantee’s employment or service agreement or
arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment or service agreement, if any, will not be enhanced
hereby.

(d) In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement with the Grantee, the terms
hereof and of the Plan shall control.

21. Nonalienation of Benefits. Except as provided in Section 12 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

22. Data Privacy.

(a) The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Grantee’s
employer (the “Employer”) and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company
and the Employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, bonus and employee benefits, nationality, job title and description, any
shares of stock or directorships or other positions held in the Company, its
subsidiaries and affiliates, details of all options, stock appreciation rights,
restricted shares, restricted share units or any other entitlement to shares of
stock or other Awards granted, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, annual performance objectives, performance
reviews and performance ratings, for the purpose of implementing, administering
and managing Awards under the Plan (“Data”).

(b) The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
shares of stock acquired with respect to an Award.

 

-16-



--------------------------------------------------------------------------------

(c) The Grantee understands that Data will be held only as long as is necessary
to implement, administer and manage the Grantee’s participation in the Plan. The
Grantee understands that the Grantee may at any time view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
the Grantee’s consent may affect the Grantee’s ability to participate in the
Plan. For more information on the consequences of a refusal to consent or
withdrawal of consent, the Grantee may contact the Grantee’s local human
resources representative.

23. Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to interpret or enforce
this Agreement and irrevocably waives any objection to jurisdiction that such
party may have based on inconvenience of forum and waives any right to a trial
by jury in any such action.

24. Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

25. Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.

26. Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.

27. Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

 

-17-



--------------------------------------------------------------------------------

28. Grantee Acceptance. The Grantee will signify acceptance hereof and consent
to all the terms and conditions of this Agreement by signing in the space
provided on the signature page hereto and returning a signed copy to the
Company. If the Grantee does not execute this Agreement within 120 days of the
Grant Date, the grant of Performance Share Units shall be null and void.

 

-18-



--------------------------------------------------------------------------------

Signature Page to Performance Share Units Agreement

dated as of                              , 20        , between Liberty Global,
Inc. and the Grantee

 

LIBERTY GLOBAL, INC. By:     Name:   Title:  

 

ACCEPTED:   Grantee Name:     Address:     City/State/Country:    

 

Optionee ID:    

Grant No.                 

Number of Target Performance Share Units (LBTY.        ) Awarded
                    

 

-19-